TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00181-CR


Richard Eugene Pigg, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 60182, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
On April 11, 2007, the Court dismissed this appeal based on the trial court's
certification that Richard Eugene Pigg waived his right of appeal.  The Court has now received and
filed a supplemental clerk's record containing the trial court's amended certification stating that
the court has given its permission to appeal.  The opinion and judgment dated April 11, 2007,
are withdrawn and the appeal is reinstated to the Court's active docket.
It is ordered April 17, 2007.

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish